Exhibit 10.2

SCIENTIFIC ADVISORY AND CONSULTING AGREEMENT

This Scientific Advisory and Consulting Agreement (“Agreement”), effective as of
September 14, 2006, is between Curis, Inc., having a place of business at 61
Moulton Street, Cambridge, MA 02138 (“Curis”), and Joseph M. Davie, Ph.D., M.D.
(“Scientific Advisor”).

WHEREAS, Curis desires to have the benefit of Scientific Advisor’s knowledge and
experience, and Scientific Advisor desires to provide consulting services to
Curis as provided in this Agreement;

NOW, THEREFORE, in consideration of the promises set forth in this Agreement,
Curis and Scientific Advisor hereby agree as follows:

1. Term. The term of this Agreement shall be for a period of five (5) years from
the effective date or until earlier terminated by either party. Either party may
terminate this Agreement by providing thirty (30) days prior written notice to
the other party. The term may be renewed for successive one (1) year periods
upon mutual agreement of the parties. For purposes hereof, “Contract Year” means
any 12-month period during the term of this Agreement beginning on the Effective
date or anniversary thereof; and “Contract Quarter” means any three-month period
during the term of this Agreement or multiple of three months thereafter.

2. Consulting Duties.

 

(a) The Scientific Advisor agrees to serve under the terms of this Agreement as
a scientific advisor to Curis as chairman of its Scientific Advisory Board
(“SAB”). The Scientific Advisor will also perform consulting and advisory
services in the Field (as defined in Exhibit A) as may be requested from time to
time by Curis. The SAB and other consulting services contemplated by this
Section are intended to be included whenever this Agreement refers to
“consulting” or “consulting services” or the Scientific Advisor’s role as a
“Scientific Advisor.”

 

(b) All work to be performed by Scientific Advisor for Curis shall be under the
general supervision of Curis’ Chief Executive Officer or Chief
Scientific/Medical Officer.

 

(c)

The Scientific Advisor will, at Curis’ request, devote up to ten (10) full days
or full day equivalents (a “full day equivalent” shall mean eight business
hours) in each Contract Year during the term of this Agreement to attend
meetings of the SAB and perform such other consulting and advisory services in
the Field as may be requested from time to time by Curis in accordance with
Section 2(a) above. The Scientific Advisor shall be engaged by Curis as a
Scientific Advisor for the exchange of ideas only and shall not direct or
conduct research for or on behalf of Curis. Such services shall be performed at
Curis’ principal place of business or such other place as may be agreed upon by
Curis and the Scientific Advisor.



--------------------------------------------------------------------------------

 

The Scientific Advisor shall, subject to Section 3(a) below, disclose to Curis
any developments that come to his attention that relate to the Field and are
likely to be of interest to Curis, but only to the extent that each such
development is not otherwise the subject of any obligation of confidentiality
owed by the Scientific Advisor.

3. Certain Other Obligations

 

(a) The Scientific Advisor shall not disclose to Curis any information that
Scientific Advisor is obligated to keep secret pursuant to a confidentiality
agreement with any other third party. Notwithstanding the above, the Scientific
Advisor may disclose to Curis any information that the Scientific Advisor would
normally freely disclose to other members of the scientific community at large,
whether by publication, by presentation at seminars, or in informal scientific
discussions.

 

(b) The consulting work performed hereunder will not be conducted on time that
is required to be devoted to the any other third party. The Scientific Advisor
shall not use the funding, resources and/or facilities of any third party to
perform consulting services hereunder and shall not perform such consulting
services in any manner that would give any third party intellectual property
rights or any other rights to the product of such services.

 

(c) The Scientific Advisor has disclosed, and will disclose during the term of
this Agreement, to the Chief Executive Officer of Curis any potential conflicts
between this Agreement and other contracts binding to the Scientific Advisor.

4. Compensation. In consideration for the services rendered by Scientific
Advisor to Curis during the term of this Agreement, Curis shall compensate
Scientific Advisor as follows:

 

(a) Curis shall pay Scientific Advisor compensation in the amount of Twenty-five
Thousand Dollars ($25,000.00) per year during the term hereof, payable in equal
quarterly installments of Sixty-two Hundred and Fifty Dollars ($6,250.00) within
thirty (30) days after each Contract Quarter. Curis shall reimburse Scientific
Advisor for reasonable out-of-pocket expenses incurred in the performance of his
duties hereunder as requested by Curis upon presentation of reasonably detailed
receipts. Scientific Advisor has agreed to waive cash compensation under this
Agreement until his Consulting Agreement, dated June 19, 2006, for Interim CSO
services has terminated or expired.

 

(b)

As additional consideration for services provided pursuant to Section 2, Curis
will recommend that the Board of Directors issue a one time, non-statutory stock
option for Scientific Advisor to purchase Thirty-five Thousand (35,000) shares
of Curis Common Stock at an exercise price equal to the fair market value on the
date of grant of which 6.25% shall vest (approximately 2,187 shares) at the end
of each Contract Quarter, contingent on the Scientific Advisor’s continued
services to Curis during such Contract Quarter. The terms and conditions of such
issuance, sale and vesting shall be governed by a Stock Option Agreement which
shall be executed and delivered by both parties prior to such issuance (the
“Stock Option Agreement”). The stock, stock options, rights or other equity or

 

2



--------------------------------------------------------------------------------

 

equity-based securities (collectively, “Securities”) set forth herein, when
added to all other Securities issued or issuable by Curis to the Scientific
Advisor (either directly or indirectly), constitute not more than 5% of Curis’
presently issued and outstanding common stock, as diluted by assuming full
exercise of any options and other rights held by the Scientific Advisor.
Indirect holding for this purpose include without limitation any Securities
issued or issuable by Curis to members of the Scientific Advisor’s immediate
family.

5. Status/Non-Compete.

 

(a) Scientific Advisor’s relation to Curis shall be that of an independent
contractor and neither this Agreement nor the services to be rendered hereunder
shall for any purpose whatsoever or in any way or manner create any
employer-employee relationship between the parties. Scientific Advisor shall not
be deemed an agent for any purpose and shall have no authority to bind Curis
(e.g. acting as a company representative or spokesperson, or signing company
correspondence).

 

(b) Except for services to organizations listed on Exhibit B in the area set
forth in Exhibit B, during the term of this Agreement, and for one (1) year
thereafter, the Scientific Advisor shall not render consulting, advisory,
employment or other services to any other for-profit organization in the Field
without the prior written approval of Curis.

6. Inventions, Proprietary Rights and Disclosures.

 

(a) Scientific Advisor agrees to disclose promptly to Curis all inventions,
discoveries, designs, improvements and all other intellectual property rights
(collectively referred to as “Inventions”) made or perfected in the performance
of, or arising out of, the work to be performed by Scientific Advisor for Curis,
and will maintain adequate and current written records (in the form of notes,
sketches, drawings and as may be specified by Curis), properly corroborated, to
document the conception and/or first actual reduction to practice of any
Invention. Such written records shall be available to and remain the sole
property of Curis at all times. All such Inventions and patents therefor shall
be the exclusive property of Curis. Scientific Advisor hereby undertakes and
agrees to execute such assignments and other papers which, in the opinion of
Curis, are necessary at any time to permit the filing and prosecution of
copyrights, applications for copyrights, applications for patents covering the
Inventions or are otherwise required for compliance with the provisions of this
paragraph.

 

(b)

Scientific Advisor agrees that the services furnished pursuant to the work to be
performed hereunder, the data and Inventions generated by the said work and any
and all information, data, specifications, techniques, formulae and processes
disclosed by Curis in connection therewith (collectively referred to as
“Confidential Information”) are the property of Curis and are confidential and
proprietary to Curis. Scientific Advisor agrees that he shall not use
Confidential Information for any purpose other than as advised or directed by
Curis regardless of whether such Confidential Information has been furnished or
made

 

3



--------------------------------------------------------------------------------

 

available to Scientific Advisor by Curis or is original with Scientific Advisor.
Without Curis’ express written consent first obtained, Scientific Advisor agrees
that he shall not disclose or make available any Confidential Information to any
third party regardless of whether such Confidential Information has been
furnished or made available to Scientific Advisor by Curis or is original with
Scientific Advisor. Scientific Advisor shall not discuss the nature of his
activities in connection with Curis with anyone except authorized
representatives of Curis. At Curis’ request, Scientific Advisor shall provide
Curis with all Confidential Information furnished to Scientific Advisor by Curis
or original with Scientific Advisor in connection with his services furnished
hereunder which has been reduced to writing and retain no copies thereof.
Scientific Advisor understands that in receiving Confidential Information, he
receives no right to a license, implied or otherwise, under any patent or other
rights now or hereafter owned or controlled by Curis.

 

(c) The foregoing obligations of confidentiality and non-use shall not apply to:

(1) information which at the time of disclosure by Curis hereunder to Scientific
Advisor or at the time of generation by Scientific Advisor is in the public
domain;

(2) information which after disclosure by Curis to Scientific Advisor or
generation by Scientific Advisor is published or otherwise becomes part of the
public domain through no fault of Scientific Advisor, but only after it is so
published or so becomes part of the public domain;

(3) information received by Scientific Advisor from a third party who is legally
in possession of the same and not under an obligation of confidentiality with
respect thereto; or

(4) information which was already in Scientific Advisor’s possession at the time
of receipt from Curis, as evidenced by written records;

however, Confidential Information shall not be deemed within the foregoing
exceptions if:

 

  (i) specific information is merely embraced by more general information in the
public domain or Scientific Advisor’s possession, or

 

  (ii) it constitutes a combination which can be reconstructed from multiple
sources in the public domain or Scientific Advisor’s possession, none of which
shows the whole combination of the Confidential Information.

 

(d)

Scientific Advisor warrants and represents that no trade secrets or other
confidential information of any other person, firm, corporation, institution or
other entity will be wrongfully disclosed by him to Curis in connection with any
of the services called for hereunder. Scientific Advisor further warrants and
represents that none of the provisions of this Agreement, nor the services which
will be performed by Scientific Advisor pursuant to the work to be performed
hereunder, contravenes or is in conflict with any agreement of Scientific
Advisor with, or obligation to, any other person, firm, corporation, institution
or other entity including, without limiting the generality of the foregoing,
employment

 

4



--------------------------------------------------------------------------------

 

agreements, consulting agreements, disclosure agreements or agreements for
assignment of inventions. Scientific Advisor agrees that his services to other
enterprises may result in a conflict of interest with his obligations to Curis
under this Agreement, and agrees to inform Curis of his services to other
enterprises and, in the case of conflict of interest, to immediately inform
Curis and resolve the conflict in a mutually satisfactory manner.

7. Survival of Provisions. The provisions of paragraphs 5 and 6 hereof shall
survive the termination or expiration of this Agreement.

8. Assignability and Binding Effect. Neither this Agreement nor any interest
shall be assignable by either party unless such assignment is mutually agreed to
in writing by the parties hereto; provided, however, that Curis may assign this
Agreement to any corporation with which Curis may merge or consolidate or to
which Curis may assign substantially all of its assets or that portion of its
business to which this Agreement pertains without obtaining the agreement of
Scientific Advisor.

9. Headings. The paragraph headings contained herein are included solely for
convenience of reference and shall not control or affect the meaning or
interpretation of any of the provisions of this Agreement.

10. Notices. Any notices or other communications hereunder by either party shall
be in writing and shall be deemed to have been duly given if delivered
personally to the other party or sent by registered or certified mail, return
receipt requested, to the other party at the following addresses:

 

If to Curis:    Curis, Inc.    61 Moulton Street    Cambridge, MA 02138   
Attention: Legal Department If to Scientific Advisor:    Dr. Joseph M. Davie   
[address]    [address]    Cell: [                    ]    Email:
[                    ]

or at such other address as such other party may designate in conformity with
the foregoing.

11. Entire Agreement; Modification. This document sets forth the entire
Agreement between the parties hereto with respect to the subject matter hereof.
This Agreement shall not be changed or modified in any manner except by an
instrument signed by the duly authorized officers of each of the parties hereto,
which document

 

5



--------------------------------------------------------------------------------

shall make specific reference to this Agreement and shall express the plan or
intention to modify same.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, this Agreement is executed under seal by both parties and
deemed to be governed by the laws of the Commonwealth of Massachusetts,
exclusive of its conflicts of law principles.

 

CURIS, INC.

   

SCIENTIFIC ADVISOR:

By:  

/s/ Michael P. Gray

   

By:

 

/s/ Joseph M. Davie

Name:

 

Michael P. Gray

   

Name:

 

Joseph M. Davie

Title:

 

Chief Financial Officer

   

SS#:

 

[                     ]

Date:

 

September 14, 2006

   

Date:

 

August 30, 2006

 

6



--------------------------------------------------------------------------------

Exhibit A

Field: Curis’ proprietary drug discovery and development programs, including but
not limited to the areas of developmental biology, oncology, neurobiology and
other therapeutic and diagnostic applications.

Exhibit B

List of entities:

 

7